Case 2:19-cv-04821-MWF-KS Document 82 Filed 04/01/21 Page 1 of 2 Page ID #:827




 1 KAZEROUNI LAW GROUP, APC

 2
   Abbas Kazerounian, Esq. (SBN: 249203)
   ak@kazlg.com
 3 245 Fischer Avenue, Unit D1

 4 Costa Mesa, CA 92626
   Telephone: (800) 400-6808
 5 Fax: (800) 520-5523

 6
     KAZEROUNI LAW GROUP, APC
 7 Yana A. Hart, Esq. (SBN: 306499)

 8 yana@kazlg.com
     2221 Camino Del Rio S., Suite 101
 9 San Diego, CA 92108

10 Telephone: (619) 233-7770
     Facsimile: (800) 520-5523
11

12 Attorneys for Plaintiffs
     Arthur Catalano, Matthew Fernandes,
13 Andre Joseph, Alexander Alonso, and Randolph Jones

14
                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16    RICHARD DALTON, MATTHEW               Case No.: 2:19-cv-04821-MWF-KS
      FERNANDES, ANDRE JOSEPH,
17    ALEXANDER ALONSO, AND                 CLASS ACTION
18    RANDOLPH JONES, individually
      and on behalf of all others similarly PLAINTIFFS’ NOTICE OF
19
      situated,                             MOTION TO REOPEN CASE
20                                          PURSUANT TO FRCP 60(b)
                   Plaintiffs,
21
                                            Hon. Michael W. Fitzgerald
22                          v.              Date: May 3, 2021
                                            Time: 10 a.m.
23
      ANOVOS PRODUCTIONS, LLC
24    DISNEY LUCASFILM LTD.,
      NBCUNIVERSAL MEDIA, LLC,
25
      AND CBS STUDIOS, INC.,
26
                    Defendants.
27

28

     NOTICE OF MOTION TO REOPEN CASE              Dalton et al. v. Anovos Productions, LLC et al.
                                                             Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 82 Filed 04/01/21 Page 2 of 2 Page ID #:828




 1          TO ANOVOS PRODUCTIONS, LLC, AND THEIR ATTORNEYS OF
 2 RECORD:

 3
            PLEASE TAKE NOTICE that on May 03, 2021, in First Street Courthouse, 350
 4
     West First Street, Courtroom 5A, Los Angeles, California 90012 at 10:00 a.m., or as
 5
     soon thereafter as counsel may be heard, before the Hon. Michael W. Fitzgerald, United
 6
     States District Judge, Plaintiff will move the Court for an order reopening the Case.
 7

 8
            This motion will be pursuant to Rule 60(b), Federal Rules of Civil Procedure,

 9
     and will be based upon this Notice, the accompanying Memorandum of Points and

10
     Authorities and Exhibit; all the papers and pleadings on file on this action; and upon

11
     such other and further evidence argument as the Court deems necessary or convenient.

12

13

14                                               KAZEROUNI LAW GROUP, APC
15
     Date: April 1, 2021                             By: s/ Yana Hart
16                                                        Yana A. Hart, Esq.
17                                                        Attorneys for Plaintiffs

18

19

20

21

22

23

24

25

26

27

28
                                               -1-
     NOTICE OF MOTION TO REOPEN CASE                       Dalton et al. v. Anovos Productions, LLC et al.
                                                                      Case No.: 2:19-cv-04821-MWF-KF
